the district court. Because appellant failed to designate an appealable
                decision, we
                               ORDER this appeal DISMISSED.'




                                                                                 J.
                                                   Parraguirre


                                                                                 J.
                                                   Douglas




                cc:   Hon. Jennifer P. Togliatti, District Judge
                      Anthony Lamar Thomas
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                       IA post-conviction petition for a writ of habeas corpus is the
                exclusive remedy to challenge the validity of a judgment of conviction and
                sentence, see NRS 34.724(2)(b), and must be filed in the district court in
                the first instance, see NRS 34.738(1). We express no opinion as to whether
                appellant can satisfy the procedural requirements of NRS chapter 34.

SUPREME COURT
        OF
     NEVADA


(0) 1947A